Filed 11/30/22 Chui v. Chui CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying
on opinions not certified for publication or ordered published, except as specified by
rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                     DIVISION ONE

 BENJAMIN TZE-MAN CHUI,                                       B308574
 as Trustee, etc., et al.,
          Plaintiffs,                                        (Los Angeles County
                                                              Super. Ct. No. BP154245)
          v.

 CHRISTINE CHUI,
          Defendant;

 JACQUELINE CHUI et al.,
          Appellants;

 JACKSON CHEN, as Guardian,
 etc.,
          Respondent.


      APPEALS from an order of the Superior Court of
Los Angeles County, Gus T. May, Judge. Dismissed in part and
reversed in part with directions.
      Law Offices of Michael S. Overing, Michael S. Overing and
Edward C. Wilde for Appellant Jacqueline Chui.
     Ambrosi & Doerges and Mary E. Doerges for Appellant
Michael Chui.
     Hinojosa & Forer, Jeffrey Forer and Shannon Burns for
Respondent Jackson Chen, as Guardian, etc.

                ________________________________


       Jacqueline and Michael Chui are beneficiaries of a trust.1
When they were 10 years old and 8 years old, respectively, the
probate court appointed Jackson Chen to act as their guardian
ad litem in connection with litigation concerning the trust.2
When they were 17 years old and 16 years old, respectively, they
retained attorneys and filed petitions to remove Chen as their
guardian ad litem. Chen responded by filing motions to strike
the petitions and disqualify Jacqueline’s and Michael’s attorneys.
The court granted the motions to disqualify the attorneys and
struck the removal petitions.
       Jacqueline and Michael appealed. In the meantime, they
reached the age of majority and the trial court has permitted
them to appear in proceedings with their retained counsel. Chen,
however, continues to act as their guardian ad litem.
       We conclude that the appeals from the order granting the
disqualification motions are moot. We reverse the orders striking


      1To avoid confusion and to enhance the opinion’s
readability, we will refer to the individuals by their first names.
We mean no disrespect.
      2 The probate and trust litigation is described in a partially
published opinion this court filed in March 2022. (Chui v. Chui
(2022) 75 Cal.App.5th 873 (Chui), petns. for cert. pending, petns.
filed Sept. 12, 2022, 22-251, 22-253 & Sept. 13, 2022, 22-247.)



                                 2
the removal petitions and, because the statutory authorization
for Chen’s appointment terminated when Jacqueline and Michael
became adults, we direct the court to terminate the appointment
forthwith.

           FACTUAL AND PROCEDURAL SUMMARY
      A.    Background
       In October 2012, Esther Chao filed a petition in the probate
court concerning a trust established by her parents, King Wah
Chui and Chi May Chui. Jacqueline and Michael are two
grandchildren of the trust settlors and among the beneficiaries
of the trust. Their mother is Christine Chui.
       In March 2013, when Jacqueline was 10 years old and
Michael was 8 years old, the court appointed Chen as the
guardian ad litem for them because they were minors.
       In May 2018, Esther, Christine, and the trustees of the
trust resolved disputes among them in a settlement agreement,
the terms of which were set forth orally in court. The agreement
was subject to approval by Chen, as Jacqueline’s and Michael’s
guardian ad litem, and, because the agreement compromised
claims the minors held, also required the court’s approval. (Code
Civ. Proc., § 372.) The settlement terms were subsequently set
forth in a writing, which Chen approved.
       Disputes arose concerning the validity and enforceability
of the settlement agreement. Christine, Jacqueline, and Michael
disapproved of the agreement and filed documents purporting to
repudiate it. According to Jacqueline and Michael, Chen never
met or spoke with them or sought their input concerning the
agreement.




                                 3
       On March 3, 2020, the trial court resolved the disputes
in an order granting Chen’s petition for approval of the written
agreement. In its ruling on the petition, the court rejected the
ostensible repudiations of the agreement and stated that “Chen,
as [guardian ad litem], has exclusive authority to act for the
[m]inors in litigation.”
       Christine, Jacqueline, and Michael, each represented by
different attorneys, appealed from the court’s March 3, 2020
order. (Chui v. Chui (Mar. 3, 2022, B306918).)
       On May 15, 2020, Chen filed a petition in the trial court for
approval of his and his counsel’s fees.
       On June 15, 2020, Jacqueline, represented by the Law
Offices of Michael S. Overing (the Overing firm), filed a petition
in the trial court on Jacqueline’s behalf to remove Chen as
her guardian ad litem. The next day, Michael, represented
by the Law Offices of Angela Hawekotte (the Hawekotte firm),
filed a petition to remove Chen as his guardian ad litem. On
October 1, 2020, the Overing firm, on behalf of Jacqueline, and
the Hawekotte firm, on behalf of Michael, filed amended petitions
to remove Chen. (We refer to the amended petitions as the
removal petitions.) At the time they filed the removal petitions,
Jacqueline was 17 years old and Michael was 16 years old.
       According to the removal petitions, Jacqueline and Michael
are competent and have “no further need for a guardian.” They
further asserted that Chen had breached his duties toward them
as a guardian ad litem, had conflicts of interest, and had “taken
overt actions in court pleadings against” them.
       On June 24, 2020, in an order concerning issues unrelated
to the disqualification motions and the removal petitions, the
court noted the then-recent filing of the original removal petitions




                                 4
and stated: “[A] minor is unable to hire an attorney. It is unclear
how [the Overing and Hawekotte firms] can represent these
minor children. Neither has sought this [c]ourt’s consent to do
so.”
       Chen responded to the removal petitions by filing
demurrers and anti-SLAPP motions to strike the petitions.
       On July 31, 2020, Chen also filed a motion to recuse,
disqualify, or remove the Overing firm as counsel for Jacqueline;
and, on August 26, 2020, a similar motion to recuse, disqualify,
or remove the Hawekotte firm from representing Michael. (We
refer to these motions as the disqualification motions.)
       Chen based the disqualification motions on the following
grounds: (1) Jacqueline and Michael are unemancipated
minors; (2) the Overing and the Hawekotte firms were retained
by Christine, who has a conflict of interest with Jacqueline
and Michael; and (3) the actions taken by the Overing and
Hawekotte firms are sanctionable under Code of Civil Procedure
section 128.7.
       Between June 15 and October 16, 2020, the parties filed
numerous documents in support of and in opposition to the
removal petitions and the disqualification motions.
       On October 20, 2020, the court granted the disqualification
motions. The court explained: “[U]nder [Code of Civil Procedure
section] 372, minors can only appear through the guardian
ad litem[,] who the court has previously appointed to represent
them in this matter. The court further notes that the bench
officer previously assigned to this matter ruled on March 3rd,
2020 that the guardian ad litem has exclusive authority to act
for the minors in this litigation and further, that Family Code
section 6602 makes it clear that a contract for attorneys[’] fees




                                5
made by or on behalf of a minor is void unless it is approved by
the court.”3 The court also struck the removal petitions without
ruling on their merits, and struck Chen’s demurrers and the
anti-SLAPP motions to the removal petitions as moot.
      The court appointed separate counsel to represent Michael
and Jacqueline for the limited purpose of reviewing and
responding to Chen’s petition for fees.
      Jacqueline and Michael filed timely notices of appeal from
the October 20, 2020 order.

      B.    Post-Appeal Events
       As noted above, Jacqueline and Michael, through counsel,
filed notices of appeal from the March 3, 2020 order approving
of the settlement agreement. (Chui v. Chui, supra, B306918.)
Chen then moved this court to dismiss Jacqueline’s and Michael’s
appeals because he “is the only person who properly represents
the [m]inors, and he does not approve of or authorize [the]
appeal[s].” On March 22, 2021, we summarily denied Chen’s
motion and permitted Jacqueline and Michael to prosecute their
appeals.4



      3 During the hearing on the disqualification motions,
counsel for Christine asked the court to “clarify” that “these
orders would cease” as to Jacqueline when she turns 18 years
of age and she “would no longer need a [guardian ad litem] or
a court[-]appointed attorney.” The court responded that it was
“not making that ruling” and was “only ruling on what’s before
[the court] today.”
      4 We grant Michael’s unopposed request to take judicial
notice of our March 22, 2021 order, of our remittitur, and opinion.
(See Chui v. Chui, supra, B306918.)



                                 6
       On March 4, 2021, the trial court granted Chen’s
ex parte application authorizing him to file a respondent’s brief
in connection with the appeal in Chui v. Chui, supra, B306918.
The court rejected Jacqueline’s argument that the court “ha[d]
no choice but to remove” Chen as her guardian ad litem upon her
18th birthday, which was to occur four days hence. The court,
citing Probate Code section 2627, subdivision (b),5 explained that
“a court appointment in such circumstances does not expire upon
a minor reaching the age of majority. . . . Rather, representation
terminates when the court discharges [the guardian ad litem].”
       Five days later, on March 9, 2021—the day after
Jacqueline’s 18th birthday—the Overing firm filed on her
behalf an ex parte application for clarification of the trial court’s
March 4 order. Jacqueline argued that Chen’s appointment as
her guardian ad litem “necessarily lapse[d]” when she reached
the age of majority. Probate Code section 2627, she explained, is
concerned with “the guardian of an estate,” and “has nothing to
do with the appointment of a . . . guardian ad litem for an adult.”
The court denied Jacqueline’s application, explaining that its
March 4 order “was simply confirming [guardian ad litem] Chen’s
understanding that he remains the appointed [guardian ad litem]
as to both Jacqueline and Michael.”
       On March 2, 2022, this court issued its opinion in Chui v.
Chui, supra, B306918. (See Chui, supra, 75 Cal.App.5th 873,
petns. for cert. pending [affirming the court’s March 3, 2020
rulings].)

      5 Probate Code section 2627, subdivision (b) provides:
“Except as otherwise provided by this code, a guardian is not
entitled to a discharge until one year after the ward has attained
majority.”



                                  7
      On May 22, 2022, Michael turned 18 years of age.
      On July 14, 2022, we issued our remittitur in Chui v. Chui,
supra, B306918. The next day, we informed the parties that
we are considering dismissing the instant appeal as moot, and
requested the parties brief the issue. We have received and
considered supplemental briefs from Jacqueline and Michael,
who argue that the appeal is not moot. Chen did not file a
supplemental brief.
      In connection with Michael’s supplemental brief, he
requests judicial notice of a probate court order filed on
March 30, 2022—while Michael was 17 years old—which states
that the Hawekotte firm and its attorneys “remain disqualified
from representing Michael pursuant to the [c]ourt’s order on
October 20, 2020 . . . and are not authorized to participate in
any [t]rust-related proceedings on behalf of Michael until he
turns 18 years old, at which time he may retain his own counsel.
Jackson Chen remains guardian ad litem for Michael pending
further order of the [c]ourt.”6 (Italics omitted.) This order
was issued approximately two months prior to Michael’s 18th
birthday.7 According to Michael, this ruling has the effect
of “modifying [the court’s] prior order disqualifying Michael’s
counsel to expire at the time Michael turns 18 [years]” and
Michael “is now entitled to retain his own lawyers.”



     6 Christine, Jacqueline, and Michael have appealed
from the March 30, 2022 order. (Chui v. Chui (B321374, app.
pending).)
     7  We grant Michael’s unopposed request for judicial notice
of the court’s March 30, 2022, for the purposes of determining
whether this appeal is moot.



                                8
       Michael further states that “the [t]rial [c]ourt realized its
error in disqualifying Jacqueline[’s] and Michael’s counsel” and
“has allowed Michael[’s] and Jacqueline’s law firms disqualified
by the [t]rial [c]ourt to be heard or advocate for Michael and
Jacqueline actively at many hearings for the past [two] years.”
       Regarding Jacqueline, who was then 19 years old, the
probate court’s March 30, 2022 order states: “Regarding the
question of who is representing Jacqueline Chui, the [c]ourt
finds that the existing order appointing Jackson Chen as
[guardian ad litem] remains in place and he is to continue
to serve in that capacity until discharged by the [c]ourt.
Nevertheless, the [c]ourt finds that since [Jacqueline] is
18 years old, she has the ability to retain independent counsel
and the [c]ourt recognizes that she has retained [counsel].”
       In her supplemental brief, Jacqueline does not indicate
that the court is currently denying her the right to retain and
appear in court through counsel.8 She states, however, that the
probate court has “recently renewed Chen’s role as her [guardian
ad litem]” and “has continued to impose a [guardian ad litem]
upon Jacqueline well[ ]after she reached majority. Even though



      8 At oral argument in this case, the attorneys for
Jacqueline and Michael each stated that they agreed with our
tentative ruling that the appeals from the order granting the
disqualification motions are moot. Counsel for Jacqueline stated,
however, that the trial court subsequently erroneously precluded
Jacqueline and Michael from being represented by counsel of
their own choosing in opposing Chen’s fee petition. The ruling
on Chen’s fee petition is the subject of another pending appeal.
(Chui v. Chui (B310325, app. pending).) As we note below, we
express no view on this issue in this opinion.



                                 9
Jacqueline is now 19 years of age, . . . the trial court reaffirmed
its order and reappointed Chen as her [guardian ad litem].”

                          DISCUSSION
      A.    Mootness
       It is “ ‘the duty of this court, as of every other judicial
tribunal, . . . to decide actual controversies by a judgment which
can be carried into effect, and not to give opinions upon moot
questions or abstract propositions, or to declare principles or
rules of law which cannot affect the matter in issue in the case
before it. It necessarily follows that when, pending an appeal
from the judgment of a lower court, and without any fault of the
[respondent], an event occurs which renders it impossible for
this court, if it should decide the case in favor of [appellant], to
grant him [or her] any effectual relief whatever, the court will
not proceed to a formal judgment, but will dismiss the appeal.’ ”
(Consol. etc. Corp. v. United A. etc. Workers (1946) 27 Cal.2d
859, 862–863, quoting Mills v. Green (1895) 159 U.S. 651, 653.)
       Here, the trial court made two orders on October 20,
2020 pertinent to this appeal: (1) an order granting Chen’s
disqualification motions; and (2) an order striking Jacqueline’s
and Michael’s removal petitions.
       Based on our review of the record and the supplemental
briefs submitted by Michael and Jacqueline, we conclude that the
appeals from the order granting Chen’s disqualification motions
are moot. As a result of the order granting the disqualification
motions, Jacqueline and Michael were precluded from appearing
in the underlying proceedings through counsel of their choosing.
Michael informs us that, on March 30, 2022, the court issued
an order permitting Jacqueline “to retain independent counsel,”




                                 10
which she has done, and permitted Michael to “retain his own
counsel” upon turning 18 years of age. In his supplemental
brief, which was filed after Michael turned 18 years old, Michael
states that the court’s March 30, 2022 ruling has the effect
of “modifying [the court’s] prior order disqualifying Michael’s
counsel to expire at the time Michael turns 18 [years]” and
Michael “is now entitled to retain his own lawyers.”
       Michael further states that, after our March 2021 ruling
in Chui v. Chui, supra, B306918, denying Chen’s motion to
dismiss Jacqueline’s and Michael’s appeals in that case, the trial
court has allowed the Overing and Hawekotte firms to advocate
for them and to participate in hearings during the preceding “two
years.” The March 30, 2022 order supports this statement by
reciting that counsel for Jacqueline and Michael were permitted
to submit briefs and appear on their behalf in court at the
hearing related to the March 30, 2022 order.
       Jacqueline’s supplemental brief on the question of
mootness focuses on the court’s ongoing “impos[ition]” of a
guardian ad litem “upon” Jacqueline, and does not address
her present ability to retain counsel. She does not disagree
with Michael’s statements concerning the effect of the court’s
March 30, 2022 order and her ability to retain and appear in
the proceeding through counsel. Nor does Chen, who did not
file a response to Michael’s supplemental brief, indicate any
disagreement with Michael’s statements.
       If we reversed the order disqualifying Jacqueline’s and
Michael’s counsel, we would allow Michael and Jacqueline to
retain and be represented by counsel of their choosing in the
underlying proceeding. It appears from the supplemental briefs,
however, that Jacqueline and Michael are now—and have been




                                11
for some time—permitted to do so. There is thus no further
effective relief on this issue we can grant with respect to the
disqualification orders. Therefore, the appeals are, to that
extent, moot.9
       Turning to the order striking the removal petitions, it
does not appear from our record or the supplemental briefs that
the appeals from that order are moot. The March 30, 2022 order
states that “Chen remains guardian ad litem for Michael pending
further order of the [c]ourt” (italics omitted), and that Chen’s
appointment as Jacqueline’s guardian ad litem “remains in
place” until he is “discharged by the [c]ourt.” We have not been
informed of any further order on the subject. According to
Jacqueline’s supplemental brief, although she is 19 years old,
the court continues “to impose a [guardian ad litem] upon [her].”
       We further note that Chen has filed a respondent’s brief
in this appeal and appeared (through counsel) at oral argument
in his capacity as guardian ad litem. He asserted that he should
continue as guardian ad litem for two purposes: to seek recovery
of his fees; and, in the event the United States Supreme Court
reverses this court’s judgment in Chui v. Chui, supra, B306918,
to preserve the settlement until there is a final decision.
       We therefore conclude that the instant appeals are not
moot to the extent they challenge the order striking the removal
petitions.



      9 In concluding that the order disqualifying Jacqueline’s
and Michael’s counsel is moot, we express no view as to whether
the denial of the right to counsel of their choosing in connection
with Chen’s petition for approval of his and his counsel’s fees
constituted prejudicial error in the court’s ruling on that petition.



                                 12
      B.    The Removal Petitions
       At the time Chen’s disqualification motions were heard
on October 20, 2020, a hearing on Jacqueline’s and Michael’s
removal petitions was scheduled to take place on November 6,
2020. When the court granted the disqualification motions
on October 20, it advanced the hearing date on the removal
petitions to that date and ordered the removal petitions stricken.
Although the court did not explain its reasoning for striking
the removal petitions, it appears that it did so solely because the
court had disqualified the attorneys who had filed the removal
petitions on behalf of Jacqueline and Michael. The court did not,
therefore, address the merits of the removal petitions.
       Jacqueline and Michael contend that the court erred in
striking the petitions. We agree.
       The Probate Code provides for the appointment of
guardians ad litem (Prob. Code, § 1003), but includes no
substantive or procedural provisions governing their removal.
Courts have, however, allowed interested persons to petition
to remove a guardian ad litem, and Chen does not dispute that
right. (See Estate of Emery (1962) 199 Cal.App.2d 22, 25−26;
accord, Estate of Lacy (1975) 54 Cal.App.3d 172, 185.)10
Although we have not been referred to a case in which a
minor ward has petitioned for removal of his or her guardian
ad litem, we find support for such a rule in the provisions of the
Guardianship-Conservatorship Law. (Prob. Code, § 1400 et seq.)
Probate Code section 1601 provides for the removal of a guardian


      10 We note that Chen successfully petitioned the trial
court to remove Christine (Jacqueline and Michael’s mother)
as guardian ad litem in the underlying trust litigation.



                                13
of the minor’s person or estate “[u]pon petition of . . . the minor
ward,” among others. (Prob. Code, §§ 1600, 1601; see also Prob.
Code, § 2651 [a “ward or conservatee” may petition for removal
of a guardian or conservator].) We can see no reason why
a minor ward who can petition for the removal of his or her
guardian of the person or estate should not be permitted to seek
the removal of his or her guardian ad litem in proceedings under
the Probate Code.11 Indeed, to hold otherwise could effectively
preclude a minor from bringing to the court’s attention a
guardian ad litem’s conflicts of interest or failures to fulfill
duties owed to the ward or the court. We therefore conclude
that minors for whom a guardian ad litem is appointed may
petition for removal of the guardian ad litem. (See Guardianship
of Gilman (1944) 23 Cal.2d 862, 864 [“[t]he rule that a person
under disability must appear by general guardian, or guardian
ad litem, does not apply to a case where the very question
involved is the validity of the order of guardianship itself ”].)
       If, as we hold, a minor capable of making informed
decisions can petition the court for removal of a guardian
ad litem, it follows that the minor has the right to have counsel
assist with such a petition and to appear on the minor’s behalf in
court to advocate for the petition. (See Mendoza v. Small Claims
Court (1958) 49 Cal.2d 668, 673 [“[t]he right to a hearing includes
the right to appear by counsel”].) We therefore conclude that
a minor capable of making informed decisions has the right to

      11 As Jacqueline points out, precluding a minor from
petitioning to remove a guardian ad litem would create an
irrational anomaly in that a minor is permitted to petition
for emancipation from the minor’s parents (Fam. Code, § 7120,
subd. (a)), but not to be “emancipated” from a guardian ad litem.



                                14
petition for the removal of a guardian ad litem and to appear in
court with the aid of retained counsel for that purpose. Thus, the
trial court’s striking of the petitions for removal on the ground
that the petitions were filed by Jacqueline’s and Michael’s chosen
counsel is error.12 We emphasize that our holding is limited to
the right of a minor to have independent counsel in connection
with a petition for the removal of his or her guardian ad litem.
We express no view as to whether or under what circumstances
a minor for whom a guardian ad litem has been appointed may
otherwise retain or be represented by counsel of their choosing.
       Because the court struck the removal petitions without
addressing the merits, we would ordinarily remand the matter
so that the court could exercise its discretion in determining
whether to grant the petitions in the first instance. (See Estate
of Emery, supra, 199 Cal.App.2d at p. 26 [whether to remove
a guardian ad litem is ordinarily a matter “within the sound
discretion of the trial court”].) As we explain, however,
because Jacqueline and Michael are no longer minors, there
is no discretion to exercise with respect to whether Chen’s
appointment can continue; the law requires the termination
of his appointment.
       The only basis for appointing a guardian ad litem for
Jacqueline and Michael was that they were minors. Although a


      12 The trial court stated that, under Family Code
section 6602, a contract for attorney fees made by or on behalf
of a minor is void unless approved by the court. This statute,
however, merely governs the ability of an attorney to recover fees
pursuant to a contract with a minor; it does not preclude a minor
from retaining counsel or having his or her counsel represent
them in court.



                                15
guardian ad litem may be appointed for other reasons, such as
when a party is incapacitated (Prob. Code, § 1003, subd. (a)(2)),
Chen does not assert that any such other reason exists here, and
our record discloses none.
       The fact that Jacqueline and Michael are both adults and
yet Chen appears to continue to act as their guardian ad litem
raises the question whether a guardian ad litem, appointed to
represent minors, may continue in that position once his wards
reach the age of majority. Although the parties do not refer us
to California authority squarely addressing this point, we read
the statutory authorization for the appointment of a guardian
ad litem in proceedings under the Probate Code as authorization
for maintaining such appointment only so long as the grounds
for the appointment continue to exist. This is the rule in other
jurisdictions that have addressed the issue, and Chen offers no
authority or sound reason why the rule should be otherwise in
this state. (See Mason v. Royal Indemnity Co. (N.D.Ga. 1940)
35 F.Supp. 477, 480 [“the authority of a guardian ad litem of
an infant defendant to represent him in the conduct of a cause
expires with the minority of the infant”]; Maryland Casualty
Co. v. Owens (Ala. 1954) 74 So.2d 608, 611 [“it is well settled that
the authority of a guardian ad litem of an infant defendant to
represent him in the conduct of a cause expires with the minority
of the infant”]; Staggenborg v. Bailey (Ky.Ct.App. 1904) 80 S.W.
1109, 1110 [duties of guardian ad litem are “terminated by
the arrival of the infant at the age of majority”]; West St. Louis
Trust Co. v. Brokaw (Mo.Ct.App. 1937) 102 S.W.2d 793, 795 [“the
function and authority” of a guardian ad litem terminates when
infant reaches the age of majority]; Malik ex rel. O’Brien v. Malik
(N.Y.Sup.Ct. 2007) 15 Misc.3d 883, 888 [“guardian ad litem is




                                 16
without authority to continue his representation of the former
infant plaintiff ” once the plaintiff “attained the age of her
majority”]; Spell v. William Cameron & Co. (Tex.Ct.Civ.App.
1910) 131 S.W. 637, 638 [guardian ad litem’s authority to
represent an infant “expires with the minority of the infant”];
see generally 42 Am.Jur.2d (2022) Infants, § 159 [“[t]he authority
of a . . . guardian ad litem to represent an infant in the conduct
of a cause . . . expires with the minority of the infant”]; 6A Wright
& Miller, Federal Practice and Procedure (3d ed. 2022) § 1570
[guardian ad litem’s “power is dependent upon the continued
disability of the person being protected” and once the disability
has ended, the representative “loses authority to maintain the
suit on behalf of the former infant or incompetent”]; cf. In re
Carl R. (2005) 128 Cal.App.4th 1051, 1067 [appointment of court-
appointed special advocate for dependent child necessarily ends
when child is adopted].)
        Because Jacqueline and Michael are adults and there
is no other ground for continuing Chen’s appointment as their
guardian ad litem, the appointment must terminate.13




      13  On November 7, 2022, Michael filed a request for judicial
notice of the enactment of Assembly Bill No. 1663 (2021−2022
Reg. Sess.) and four documents filed in the superior court in cases
unrelated to the instant case. The referenced legislation and the
court filings are not relevant to this appeal, and the request for
judicial notice is denied.



                                 17
                        DISPOSITION
      To the extent the appeals are from the order granting
Chen’s disqualification motions, the appeals are dismissed
as moot.
      To the extent the appeals are from the orders striking
Jacqueline’s and Michael’s removal petitions, the orders are
vacated and the court is directed to enter new orders terminating
Chen’s appointment as guardian ad litem of Jacqueline and
Michael forthwith.
      Appellants Jacqueline and Michael are awarded their costs
on appeal.
      NOT TO BE PUBLISHED.




                                         ROTHSCHILD, P. J.
We concur:




                 CHANEY, J.




                 BENDIX, J.




                               18